              Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 1 of 8. PageID #: 1



1                           UNITED STATES DISTRICT COURT
2                            NORTHERN DISTRICT OF OHIO
3

4    KATHY MUMPOWER,                               Case No.:
5                   Plaintiff,
6                                                  COMPLAINT AND JURY
     vs.                                           DEMAND
7

8    CREDIT FIRST NATIONAL
9
     ASSOCIATION,

10                  Defendant
11                                         COMPLAINT
12
                    Plaintiff, KATHY MUMPOWER (“Plaintiff”), by and through her
13

14   undersigned counsel, hereby sues Defendant, CREDIT FIRST NATIONAL
15
     ASSOCIATION (“Defendant”), alleging as follows:
16

17
                                      I.    INTRODUCTION

18         1. Plaintiff brings this action on behalf of himself individually seeking damages
19
     and any other available legal or equitable remedies resulting from the illegal actions
20

21   of Defendant, in negligently, knowingly, and/or willfully contacting Plaintiff on
22
     Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection Act
23

24
     (“TCPA”), 47 U.S.C. § 227 et seq.

25         2. The TCPA was legislated to prevent companies like CREDIT FIRST
26
     NATIONAL ASSOCIATION from invading Americans’ privacy by stopping
27

28   abusive “robo-calls.” The legislative history “described these calls as ‘the scourge
                                   COMPLAINT AND JURY DEMAND
                                               -1
            Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 2 of 8. PageID #: 2



1    of modern civilization, they wake us up in the morning; they interrupt our dinner at
2
     night; they force the sick and elderly out of bed; they hound us until we want to rip
3

4    the telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings
5
     presumably intended to give telephone subscribers another option: telling the
6

7
     autodialers to simply stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F.3d

8    1242, 1255-56 (11th Cir. 2014).
9
                             II.    JURISDICTION AND VENUE
10

11      3. This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, 28
12
     U.S.C. § 1367, and 47 U.S.C. § 227.
13

14
        4. Venue is proper pursuant to 28 U.S.C. 1391(b)(1) as the conduct giving rise

15   to this action occurred in this district, as Defendant resides in this district and
16
     Defendant transacts business in this district.
17

18                                       III. PARTIES
19
        5. Plaintiff is a natural person residing in Union County, in the city of Indian
20

21
     Trail, North Carolina and is otherwise sui juris.

22     6. Defendant is a Ohio corporation doing business in the State of North Carolina,
23
     with its principal place of business located in Cleveland, Ohio.
24

25      7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
26
        8. At all times relevant to this Complaint, Defendant has acted through its
27

28
     agents, employees, officers, members, directors, heir, successors, assigns,
                                   COMPLAINT AND JURY DEMAND
                                               -2
            Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 3 of 8. PageID #: 3



1    principals, trustees, sureties, subrogees, representatives and insurers.
2
                              IV.    FACTUAL ALLEGATIONS
3

4       9. Defendant placed collection calls to Plaintiff seeking and attempting to
5
     collect on alleged debts incurred through purchases made on credit issued by
6

7
     Defendant.

8       10. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755
9
     F.3d 1265 (11th Cir. 2014).
10

11      11. Defendant placed collection calls to Plaintiff’s cellular telephone at phone
12
     number (704) XXX-0801.
13

14
         12.       Defendant placed collection calls to Plaintiff from various telephone

15   numbers including, but not limited to, (800) 321-1150, (704) 326-7952, (216) 777-
16
     8983, (844) 216-6103, (855) 570-7056, (855) 593-5048, (704) 271-9995.
17

18      13. Upon information and belief, based on the number, frequency and timing of
19
     the calls, and on Defendant’s prior business practices, Defendant’s calls were placed
20

21
     with an automatic telephone dialing system or an artificial or prerecorded voice.

22      14. Defendant used an “automatic telephone dialing system,” as defined by 47
23
     U.S.C. § 227(a)(1), or an artificial or prerecorded voice to place telephone calls to
24

25   Plaintiff seeking to collect a consumer debt allegedly owed by Plaintiff.
26
        15. Defendant’s calls were not for emergency purposes, which would be
27

28
     excepted by 47 U.S.C. § 227(b)(1)(A).
                                   COMPLAINT AND JURY DEMAND
                                               -3
            Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 4 of 8. PageID #: 4



1       16. Defendant’s calls were placed to a telephone number assigned to a cellular
2
     telephone service for which Plaintiff incurs a charge for incoming calls pursuant to
3

4    47 U.S.C. §227(b)(1).
5
        17.Defendant never received Plaintiff’s “prior express consent” to receive calls
6

7
     using an automatic telephone dialing system or an artificial or prerecorded voice on

8    her cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
9
        18.On or about April 1, 2019, Plaintiff spoke with a representative of
10

11   Defendant’s company named “Micheal” at phone number (800) 321-1150, and told
12
     Defendant to stop calling her cellular telephone.
13

14
        19.During the April 1, 2019 conversation, Plaintiff gave Defendant her full

15   social security number, in order to assist Defendant in identifying her and accessing
16
     her accounts before asking Defendant to stop calling her cellular telephone.
17

18      20.Plaintiff revoked any consent, explicit, implied, or otherwise, to call her
19
     cellular telephone and/or to receive Defendant’s calls using an automatic telephone
20

21
     dialing system or an artificial or prerecorded voice in her conversation with

22   Defendant’s representative on April 1, 2019.
23
        21. Despite Plaintiff’s request to cease, Defendant continued to place calls to
24

25   Plaintiff’s cellular phone after April 1, 2019.
26
        22. Despite Plaintiff’s request that Defendant cease placing automated collection
27

28
     calls to Plaintiff via the use of an automatic telephone dialing system or an artificial
                                  COMPLAINT AND JURY DEMAND
                                              -4
               Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 5 of 8. PageID #: 5



1    or prerecorded voice, Defendant continued to place at least one-hundred and sixty-
2
     nine (169) telephone calls via the use of an automatic telephone dialing system or
3

4    an artificial or prerecorded voice to Plaintiff’s cellular telephone.
5
        23. Defendant placed the great number of telephone calls to Plaintiff with the
6

7
     sole intention of harassing Plaintiff in such a manner so as to cause Plaintiff to pay

8    the alleged debt claimed by Defendant, even when Plaintiff admittedly had impaired
9
     ability to pay. This telephonic harassment caused Plaintiff considerable anxiety and
10

11   emotional distress.
12
                       FIRST CAUSE OF ACTION
13        NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER
14
                 PROTECTION ACT - 47 U.S.C. §227(b)(3)(B)

15      24. Plaintiff repeats and incorporates by reference into this cause of action the
16
     allegations set forth above at Paragraphs 1-23.
17

18      25. The foregoing acts and omissions of Defendant constitute numerous and
19
     multiple negligent violations of the TCPA, including but not limited to each and
20

21
     every one of the above cited provisions of 47 U.S.C. § 227 et seq.

22      26. As a result of Defendant’s negligent violations of 47 U.S.C. §227 et seq.,
23
     Plaintiff is entitled to an award of $500.00 in statutory damages, for each and every
24

25   violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
26
        27.Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
27

28
     future.
                                   COMPLAINT AND JURY DEMAND
                                               -5
            Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 6 of 8. PageID #: 6



1       WHEREFORE, Plaintiff, KATHY MUMPOWER, respectfully requests
2
     judgment be entered against Defendant, CREDIT FIRST NATIONAL
3

4    ASSOCIATION, as follows:
5
           a.     Awarding Plaintiff statutory damages of five hundred dollars ($500.00)
6

7
     multiplied by the number of negligent violations of the TCPA alleged herein, to wit:

8    least one-hundred and sixty-nine (169) for a total of eighty-four thousand five
9
     hundred dollars ($84,500.00);
10

11         b.     Awarding Plaintiff actual damages and compensatory damages
12
     according to proof at time of trial;
13

14
           c.     Granting Plaintiff such other and further relief as may be just and

15   proper.
16
                      SECOND CAUSE OF ACTION
17
         KNOWING AND/OR WILLFUL VIOLATIONS OF THE TELEPHONE
18                  CONSUMER PROTECTION ACT
                         47 U.S.C. § 227(b)(3)(C)
19
        28. Plaintiff repeats and incorporates by reference into this cause of action the
20

21   allegations set forth above at Paragraphs 1-23.
22
        29. The above listed acts and omissions of Defendant constitute numerous and
23

24   multiple knowing and/or willful violations of the TCPA, including but not limited
25   to each and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
26
        30. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. §
27

28   227 et seq., Plaintiff is entitled an award of one thousand five hundred dollars
                                  COMPLAINT AND JURY DEMAND
                                              -6
               Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 7 of 8. PageID #: 7



1    ($1,500.00) in statutory damages for each and every violation, pursuant to 47 U.S.C.
2
     § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
3

4       31. Plaintiff is also entitled to injunctive relief prohibiting such conduct in the
5
     future.
6

7
        WHEREFORE, Plaintiff, KATHY MUMPOWER, respectfully requests

8    judgment be entered against Defendant, CREDIT FIRST NATIONAL
9
     ASSOCIATION, as follows:
10

11           a.       Awarding Plaintiff statutory damages statutory damages of one
12
     thousand five hundred dollars ($1,500.00) multiplied by the number of knowing
13

14
     and/or willful violations of TCPA alleged herein, to wit: one-hundred and sixty-nine

15   (169)        for a total of two hundred fifty-three thousand five hundred dollars
16
     ($253,500.00);
17

18           b.       Awarding Plaintiff actual damages and compensatory damages
19
     according to proof at time of trial;
20

21
             c.       Granting Plaintiff such other and further relief as may be just and

22   proper.
23
                                     JURY TRIAL DEMAND
24

25      Plaintiff demands a jury trial on all issues so triable.
26

27

28
                                    COMPLAINT AND JURY DEMAND
                                                -7
        Case: 1:19-cv-02025-PAG Doc #: 1 Filed: 09/03/19 8 of 8. PageID #: 8



1                                     Respectfully submitted,
2
     Dated:September 3, 2019          /s/ Adam Hill
3
                                      Law Offices Jeffrey Lohman, P.C.
4                                     4740 Green River Rd., Suite 310
                                      Corona, CA 92880
5
                                      T: (657) 236-3525
6                                     AdamH@jlohman.com
7
                                      Attorneys for Plaintiff,
                                      KATHY MUMPOWER
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                            COMPLAINT AND JURY DEMAND
                                        -8
